Citation Nr: 1712480	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-33 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for left ankle disorder.

2. Entitlement to service connection for sinus disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ellen H. Weston, Associate Counsel







INTRODUCTION

The Veteran served in active duty in the U.S. Air Force and Air Force National Guard from June 1985 to May 1992, from March 2003 to April 2004, and from September 2005 to January 2006.  The Veteran served in both Kuwait and Iraq in the Persian Gulf.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Board remanded the matters on appeal for more medical evidence on both claims and the Veteran obtained another VA examination in June 2016.


FINDINGS OF FACT

1. The Veteran's pre-existing left ankle disorder noted on entry during his period of service from March 2003 to April 2004 increased in severity beyond natural progression during service; and has resulted in a chronic disability.

2. The Veteran did not have any sinus disorder at the time of his claim for service connection, and has not had one at any time since.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left ankle disorder, on the basis of aggravation of a pre-existing disorder, have been met.  38 U.S.C.A. §§ 1110, 1101, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

2. The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A §§ 1110, 1101, 1117, 5102, 5103, 5103A, 5107 (West 2014);
38 C.F.R §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  VA provided the requisite notice to the Veteran in a letter dated October 20, 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA also has a duty to assist the Veteran to obtain potentially relevant records, and to provide examinations or medical opinions when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, VA records, and private treatment records have been obtained and associated with the claims file.  The Veteran received VA treatment and a June 2016 VA examination in connection with his service connection claims; which, collectively, contain a description of the history of disabilities at issue; document and consider relevant medical facts and principles; and provide opinions regarding the Veteran's claimed conditions.  By including in the claims file any outstanding VA treatment records and scheduling the 2016 VA examination, as instructed, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's February 2016 Remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  At this point, additional development is not warranted.  As such, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet App. 247, 253 (1999); Barr v. Nicholson, 21 Vet. App. 303, 306 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999).

Federal law specifically limits entitlement for service-connected disease or injury to cases where such incidents result in a disability.  It is not enough for a claimant to seek some sort of benefit simply because he had a disease or injury on active duty.  In the absence of proof of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (upholds Court of Appeals for Veterans Claims decision to require a present existing disability).

The Board presumes a Veteran to be in sound condition when examined, accepted, and enrolled for entrance into military service, except for any defects, infirmities, or disorders specifically noted at the time of the examination; or where there is clear and unmistakable evidence to demonstrate that an injury or disease existed before acceptance and enrollment and it has been aggravated by service. 38 U.S.C.A. §§   1111, 1132; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b).

The Board considers a pre-existing injury or disease to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is necessary to rebut the presumption of aggravation where the pre-service disability increased in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b).  The presumption of aggravation applies only where a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

When all the evidence has been assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or whether there is a preponderance of the evidence against the claim, in which case, the claim must be denied.  38 U.S.C.A. § 5107(b);
See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.") (quoting Santosky v. Kramer, 455 U.S. 745, 755 (1982));
38 C.F.R. § 3.102.

Left Ankle Disorder

The Veteran asserts that he aggravated a left ankle disorder during service.  The Veteran contends that he did not seek treatment or complain of his left ankle disorder after an off-duty injury in 2002, because if he had, he would have risked losing his job in the excepted civil service.

Service and VA treatment records acknowledge that the Veteran suffered a severe trimalleolar ankle fracture in April 2002 during an off-duty recreational sky-diving accident.  In 2002, a private orthopedic surgeon operated on the Veteran's ankle, imposed restrictions during his recovery, and later released him to work without restrictions by February 2003.  (Medical Treatment Records-Non-Government Facility, 12/17/09, p. 7).  Private medical records in August 2002 further show the Veteran had no signs of hardware failure or any other ankle symptoms before he returned to active duty in March 2003.  (Medical Treatment Record - Non-Government Facility, 12/17/09, p. 30).

During the Veteran's February 2003 service evaluations for medical clearance to return to duty, clinicians noted his previous left ankle fracture and surgical history, but found that his stance and gait were normal.  (STR - Medical - Photocopy, 4/28/2015, p. 27; STR - Medical - Photocopy, 4/28/2015, pps. 67-68).  The clinicians also noted that the left ankle had multiple surgical scars and a slight swelling, yet the Veteran had been cleared to return to duty without restriction.  As a result, the presumption of soundness with respect to the left ankle does not apply.  Therefore, the issue before VA is one of service aggravation concerning the left ankle under 38 U.S.C.A. § 1111.

In September 2003, during the Veteran's active service from March 2003 to April 2004, a private orthopedic specialist noted that his x-rays revealed lateral joint line collapse and osteoarthritis of the left ankle, in addition to failure of the surgical hardware plate.  (Medical Treatment Records-Non-Government Facility, 12/17/09, p. 7).  The physician also noted that the Veteran reported some pain and stiffness in that ankle.  The physician advised him to avoid heavy activities such as long-distance running and physical therapy.  In August 2007, not long after the Veteran's separation from his last tour of duty in January 2006, the orthopedic physician noted that his ankle X-rays revealed "advanced degenerative changes," probable non-union of the fibula bone, and damaged hardware, to include a broken plate and 2 broken screws.  (Medical Treatment Record - Non-Government Facility, 12/17/09, p. 3).  Due to the worsening condition of the Veteran's ankle, the physician then imposed greater limitations, including a permanent restriction on all running.  The December 2007 PUHLES Physical Profile Report further downgraded the Veteran's condition, eliminated clearance for a Step Test, and issued a permanent restriction on running.  (STR - Medical, 7/24/13, p. 39).

The presumption of aggravation applies when a pre-service disability increases in severity during service.  38 U.S.C.A. § 1153; Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004);
38 C.F.R. § 3.306(a).  To show aggravation, the evidence must demonstrate that the underlying condition of the pre-existing disease, and not merely its outward symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  In this case, the Veteran had a pre-existing left ankle disorder, as noted in a service examination just prior to entry in March 2003, and he experienced significant worsening of the underlying condition during service, as documented by the medical records and X-rays in 2003 and 2007 that show degeneration and broken hardware.  Accordingly, the presumption of aggravation attaches because the evidence demonstrates that the Veteran's pre-existing ankle disorder worsened during active service.  See 38 C.F.R. § 3.306. 

That said, the presumption of aggravation is inappropriate in cases where the evidence shows that an increased disability is the result of the natural progress of the disease.  38 U.S.C.A. § 1153; Beverly, 9 Vet. App. at 405; 38 C.F.R. § 3.306(a).  Only evidence that meets an onerous "clear and unmistakable" standard can rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  On VA examination in June 2016, the examiner diagnosed the Veteran with "residuals of trimalleolar fracture with open reduction and internal fixation."  (C&P Exam, 6/5/16, p.1).  The examiner determined that the Veteran's "left ankle condition that clearly and unmistakably existed prior to his activation from 3/2004 and 4/2004 or between September 2005 and January 2006 is less likely than not less than 50% probability that it is aggravated beyond its natural progression during these activation periods."
(C&P Exam, 6/5/16, p.6).

The examiner did not apply the correct "clear and unmistakable" standard, which is the standard that the February 2016 Remand, which ordered the examination, explicitly directed the examiner to use to make the assessment.  Specifically, the examiner did not apply this standard, as instructed, to the issues of whether the left ankle disorder was not aggravated during service; or, assuming aggravation, whether it was not beyond the natural progress of the pre-service disability.  See
38 U.S.C.A. § 1153; (Remand BVA or CAVC, 2/2/16, p. 5).  Instead, the examiner applied a standard of "less likely than not less than 50% probability" to the issue of aggravation beyond its natural progression.  (C&P Exam, 6/5/16, p.7).

Moreover, the 2016 VA examiner's opinion has diminished probative value because it does not explain the natural progression of this type of ankle disorder or clarify when it may have started from a medical perspective.  The opinion goes so far as to underscore medical findings in 2003 that the Veteran should have remained on light duty or non-deployable status, and "should not have been deployed at all."  (C&P Exam, 6/5/16, p.7).  In this respect, when the examination finds no aggravation, but stresses evidence that the Veteran should not have been re-deployed due to his worsening condition, it further diminishes the clarity and probative weight of the opinion.

Consequently, and resolving all reasonable doubt in the Veteran's favor, the Board thus finds that the residuals of the left ankle fracture noted on entry into service were aggravated by service and have resulted in the current left ankle disability.  Therefore, service connection for the left ankle disorder must be granted.

Sinus Disorder

The Veteran asserts that he experienced daily exposure to toxic fumes and smoke coming from both a nearby waste burn pit and a concrete mixing facility in Iraq, which caused him to develop a sinus disorder.  The Veteran maintains that he has awoken to morning sinus congestion and stuffiness ever since 2005, when he left service in Iraq.  In his November 2012 Appeal, the Veteran references VA Training Letter 10-03, which describes burned waste products at the Balad, Iraq burn pit and smoke that blew over the Air Base.  The Veteran contends that his exposure to this smoke from the burn pit during service has resulted in a chronic sinus disorder.

The Veteran's service treatment records show that he repeatedly denied having medical problems or changes to his health condition while he was in service and in his official Pre- and Post-Deployment Assessments.  For example, in March 1995, the Veteran reported good respiratory health with no lung problems, shortness of breath, or repeated cough.  In fact, the Veteran did not report any specific sinus disorders at any time with the sole exception of a suspected sinus issue in October 1990, long before his deployment to Iraq in 2005. (STR - Medical - Photocopy, 4/28/2015, p.2).  The Veteran consistently reported no changes to his health and either "Good" or "Excellent" health in both his Pre- and Post-Deployment Assessments for the years of 1991 until February 2002.

After the Veteran's ankle surgery in April 2002, and prescribed recovery time, he continued to report no concerns, no medications, no medical treatment, no pain, and no injuries on active duty for which he did not seek medical care.  In April 2004, for example, the Veteran noted in his Post-Deployment Medical Assessment that his health actually seemed "Better" after his second tour of active duty.  In his May 2005 Post-Deployment Health Assessment, the Veteran indicated that he had a "runny nose" during deployment, but it did not continue, and he also noted that his health was "Excellent" and "the same or better" after service.  (STR - Medical - Photocopy, 4/28/2015, pps. 3, 5).  Similarly, in January 2006, the Veteran stated in a Report of Medical Assessment form that he had no overall health questions or concerns.  In November 2007, the Veteran further asserted no health problems or concerns after his third deployment.  It is noteworthy that the Veteran repeatedly has denied having any specific sinus issues throughout his service records.

Post-service, on private examination in September 2008, a private clinician concluded that the Veteran was Negative for shortness of breath under Respiratory Systems, and "normal" under Pulmonary/Chest.  (Medical Treatment Record- Non-Government Facility, 12/17/09, p. 17).  On private treatment in November 2008, the Veteran reported "Negative" for cough and "not experiencing shortness of breath" regarding his Respiratory system.  (Medical Treatment Record-Non-Government Facility, 12/17/09, p. 22).  On private treatment in April 2009, the Veteran denied any respiratory issues, including chronic cough or wheezing.  (Medical Treatment Record- Non-Government Facility, 12/17/09, p. 41).

At the June 2016 VA examination, the examiner concluded that the Veteran "shows no radiographic evidence for acute or chronic sinus disease" and provided a diagnostic code of "normal."  (C&P Exam, 6/5/16, p.3).  The examiner added that the Veteran was not taking any medications for his sinus condition, has not been seen by a provider, and reported that his congestion usually happens in the spring, in conjunction with itchy, reddened eyes.  (C&P Exam, 6/5/16, p.2).  The examiner based the 2016 opinion on evidence that the Veteran has not been diagnosed or treated for sinusitis or rhinitis in the past, the lay statements, and current clinical data.  Both the in-person examination and the objective data from the March 2016 x-ray reveal no evidence of a sinus disorder. 

The consistency and large number of the Veteran's statements over time, which deny that he has had any sinus issues or symptoms, combined with the consistently negative medical evidence, test results, and opinions, add to the probative weight of the evidence, which shows that the Veteran has not had a chronic sinus disability, regardless of his other claims. 

As the weight of the competent and credible evidence reflects that the Veteran did not have any sinus disability at the time of the October 2009 claim and has not had one at any time since, there can be no valid claim of service connection for such a disability.  See Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

The Board may consider the applicability of the Persian Gulf War provisions as the Veteran served during both the Persian Gulf War and the Iraq War and has reported sinus congestion without a diagnosis.  Compensation is warranted for Persian Gulf War veterans who exhibit objective indications of a "qualifying chronic disability" that becomes manifest during active service in the Southwest Asia theater of operations, or to a degree of 10 percent prior to December 31, 2021.  See
38 U.S.C.A § 1117; 38 C.F.R. § 3.317(a)(1).  A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following):  an undiagnosed illness; or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia; and functional gastrointestinal disorders.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).  Manifestations of the illness may include "signs or symptoms involving the respiratory system (upper or lower)."  38 C.F.R. § 3.317(b)(8).

Here, the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(e)(1),(2).  However, the evidence does not amount to a chronic disability for purposes of these provisions.  Although the Veteran has offered lay statements on symptoms of stuffiness in the morning that depart after a morning shower, the evidence does not show that there is a current sinus condition or related chronic respiratory disability.  Moreover, in spite of multiple VA and private examinations, there has been no discussion or even a mere reference to the possibility of either an undiagnosed illness or an unexplained chronic multisymptom illness throughout the medical record and lay statements.  At no time did medical providers either confirm or corroborate signs or symptoms of any illness to constitute such a disability.  Thus, service connection pursuant to the Persian Gulf War provisions is not applicable.

For these reasons, the Board finds that the Veteran does not have a current sinus disorder at the time of his claim or at any time since.  In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a sinus disorder.  Therefore, the doctrine of reasonable doubt is not applicable, and the claim must be denied.


ORDER

Service connection for a left ankle disorder is granted.

Service connection for a sinus disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


